DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08 Mar 2021 and 26 Mar 2021 for application number 16/027,673. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: lines 10-11 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: lines 2-3 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: lines 2-3 recite “a plurality three-dimensional geometric structures”, where “a plurality of three-dimensional geometric structures” seems more appropriate.  Appropriate correction is required. Further, claim 7 recites, “the three-dimensional geometric structure from the plurality of three-dimensional geometric structures” on lines 6-7. Although, claim 1 recites “a three-dimensional geometric structure” on line 11, no mention is made that “a three-dimensional geometric structure” on line 11 is from “a plurality of three-dimensional geometric structures”. Claim 7, line 4 recites “respective ones of the plurality of three-dimensional geometric 
Claim 9 is objected to because of the following informalities: line 12 recites “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: lines 3-5 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: lines 2 and 5 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: lines 2-5 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: lines 3-4, and 8 recite “the multi-dimensional icon”, where “the new multi-dimensional icon” seems more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0019980 A1) in view of Falchuk et al. [hereinafter as Falchuk] (US 2012/0192115 A1)
In reference to claim 1, White teaches a computer-implemented method, comprising:
generating, by a computing device, interaction logs based on historic data regarding a user’s interactions within one or more applications or icons over time [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information];
identifying, by the computing device, one or more target applications and associated
scripts of the one or more target applications to be associated with a multi-dimensional icon to be created, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications and interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system];
automatically creating, by the computing device, the multi-dimensional icon for the one or more target applications based on the interaction logs, wherein the multi-dimensional icon comprises a three-dimensional geometric structure having the determined number of sides including content cells [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically];
automatically assigning, by the computing device, the scripts of the one or more target applications to respective content cells of the multidimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system].
However, while White teaches creating a 3D icon based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically], White does not explicitly teach that the multi-dimensional icon is new; automatically determining, by the computing device, a number of sides for the new multi-dimensional icon to be created.
Falchuk teaches that the multi-dimensional icon is new; automatically determining, by the computing device, a number of sides for the new multi-dimensional icon to be created [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White to include the functionality as taught by Falchuk in order to obtain a system in which a new 3D shape may be created based on interaction logs. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a new 3D shape may be created based on interaction logs to provide an improved visual interaction technique [Falchuk, para 0005].

In reference to claim 2, White and Falchuk teach the invention of claim 1.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches The method of claim 1, further comprising displaying, by the computing device, the multi-dimensional icon to a user [Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube].

In reference to claim 3, White and Falchuk teach the invention of claim 2.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches The method of claim 2, further comprising:
identifying, by the computing device, a user-initiated gesture associated with the multidimensional icon; and modifying the displaying of the multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 4, White and Falchuk teach the invention of claim 3.
White further teaches The method of claim 3, further comprising updating, by the computing device, the interaction logs based on the identified user-initiated gesture, thereby generating updated interaction logs [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].

In reference to claim 5, White and Falchuk teach the invention of claim 4.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches The method of claim 4, further comprising modifying, by the computing device, the multi-dimensional icon based on the updated interaction logs, thereby generating an updated multidimensional icon having a three-dimensional geometric structure [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches the structure is different from the three-dimensional geometric structure of the multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].

In reference to claim 6, White and Falchuk teach the invention of claim 1.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches The method of claim 1, wherein the automatically creating the multi-dimensional icon comprises determining an area available to the multi-dimensional icon within a graphical user interface layout, and creating the multi-dimensional icon based on the area available to the multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose 

In reference to claim 7, White and Falchuk teach the invention of claim 1.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches the multi-dimensional icon, three-dimensional geometric structures, automatically creating the multi-dimensional icon, and determining content to display based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon].
Falchuk further teaches calculating ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on the interaction logs, and the method further comprises selecting, by the computing device, the three-dimensional geometric structure from the plurality of three-dimensional geometric structures based on the ease-of-use indicators [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs].

In reference to claim 8, White and Falchuk teach the invention of claim 7.
White further teaches changing content based on a change to the three-dimensional geometric structure [Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user 
Falchuk further teaches calculating, by the computing device, a new ease-of-use indicator for the three-dimensional geometric structure based on a change to the three-dimensional geometric structure that produces a new three-dimensional geometric structure; comparing, by the computing device, the new ease-of-use indicator to a predetermined threshold value to determine that the new ease-of-use indicator is within acceptable use parameters; and changing, by the computing device, the new three-dimensional geometric structure of the multi-dimensional icon to the new three-dimensional geometric structure based on the new ease-of-use indicator being within the acceptable use parameters [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; the scores are compared and the shape with the highest score is chosen; Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].

Claim 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Celebisoy (US 2012/0260217 A1) further in view of Falchuk.
In reference to claim 9, White teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
generate the multi-dimensional icon based on the three-dimensional geometric structure, wherein the multidimensional icon comprises a plurality of application content cells [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application ;
allocate one or more gestures to the plurality of application content cells, wherein the one or more gestures are each in the form of a computer-recognized graphical user interface interaction [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].
However, although White teaches selectively displaying content based on the historic user context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information], a plurality of applications and associated scripts of the one or more target applications, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose various types of applications; paras 0059-0064 disclose various types of scripts to facilitate the functioning of the system], White does not explicitly teach rank a plurality of scripts based on the historic user context data; allocate the scripts to the plurality of application content cells based on the ranking of the scripts.
Celebisoy teaches rank a plurality of scripts based on the historic user context data; allocate the scripts to the plurality of application content cells based on the ranking of the scripts [paras 0050-0051 disclose ranking applications and displaying the applications on panels, e.g. cells, based on the ranking].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Celebisoy before him before the effective filing date of the claimed invention, to modify the selectively displaying of content on a multidimensional icon based on context data as disclosed by White to include the selectively displaying of content based on a ranking of content as taught by Celebisoy in order to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data. 

However, White and Celebisoy do not explicitly teach the new multi-dimensional icon; calculate ease-of-use indicators for a plurality three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for a new multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators.
Falchuk teaches the new multi-dimensional icon; calculate ease-of-use indicators for a plurality three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on monitored historic user context data of the user; determine a three-dimensional geometric structure for a new multi-dimensional icon from the plurality of three-dimensional geometric structures based on the ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0098 discloses transforming a shape of a 3D object to better suit a user’s needs].
It would have been obvious to one of ordinary skill in art, having the teachings of White, Celebisoy, and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White and Celebisoy to include the functionality as taught by Falchuk in order to obtain a system in which a new 3D shape may be created based on interaction logs and ease-of-use indicators. 


In reference to claim 10, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
White further teaches display the multi-dimensional icon to a user [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube]; identify a user-initiated gesture associated with the multi-dimensional icon; and modifying the displaying of the multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 11, White, Celebisoy, and Falchuk teach the invention of claim 10 above.
White further teaches update the historic user context data based on the identified user-initiated gesture to provide updated historic user context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].

In reference to claim 12, White, Celebisoy, and Falchuk teach the invention of claim 11 above.
White further teaches modify the multi-dimensional icon based on the updated historic user context data to provide an updated multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a 
Falchuk further teaches a new three-dimensional geometric structure different from the three-dimensional geometric structure of the multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].

In reference to claim 13, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
White further teaches determine an area available to the multi-dimensional icon within a graphical user interface layout, wherein generating the multi-dimensional icon is further based on the area available to the multi-dimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; the icon is displayed in an interface area].

In reference to claim 14, White, Celebisoy, and Falchuk teach the invention of claim 9 above.
Falchuk further teaches ease-of-use indicators are based on at least one of the group consisting of: a number of gestures required to access a face of each of the three-dimensional geometric structures; and dwell time for previous interactions of the user with each of the three-dimensional geometric structures [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; para 0111 discloses a trigger when a user spends an amount of time exceeding a threshold on a given view, e.g. dwell time].

In reference to claim 15, White, Celebisoy, and Falchuk teach the invention of claim 14 above.
based on a change to the three-dimensional geometric structure [Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches calculate a new ease-of-use indicator for the three-dimensional geometric structure of the multi-dimensional icon based on a change to the three-dimensional geometric structure that produces a new three-dimensional geometric structure; compare the new ease-of-use indicator to a predetermined threshold value to determine that the new ease-of-use indicator is within acceptable use parameters; and change the three-dimensional geometric structure of the multi-dimensional icon to the new three-dimensional geometric structure based on the new ease-of-use indicator being within the acceptable use parameters [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content; the scores are compared and the shape with the highest score is chosen].

In reference to claim 16, White teaches a system comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to identify a target application for which a multi-dimensional icon is to be created [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon];
program instructions to determine a three-dimensional geometric structure for the multi-dimensional icon based on historic user context data from a plurality of users regarding application display states and interactions of the plurality of users with one or more program applications or icons over time, wherein the three-dimensional geometric structure comprises a plurality of cells associated with content of the target application [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells; for example, para 0051 discloses interaction history with New York Times, which inherently, would be via some application; para 0044 discloses an example of interaction with an icon representing an audio file, e.g. multimedia application/icon; para 0074 disclose tracking user interactions in order to provide cubes for users that are of related interests, e.g. information from and for a plurality of users; para 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information];
program instructions to automatically create the three-dimensional multi-dimensional icon based on the three-dimensional geometric structure [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube, with the faces of the cube as cells];
program instructions to allocate one or more gestures to the plurality of cells [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content];
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory [paras 0007, 0031-0032 discloses a processor and memory].
However, although White teaches selectively displaying content based on the historic user context data [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of content of interest to a user determining content of a multidimensional icon], the target application and associated scripts of the target applications, wherein the scripts comprise program language for implementing commands [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-program instructions to rank a plurality of scripts based on the historic user context data; program instructions to allocate the scripts to the plurality of cells based on the ranking of the scripts.
Celebisoy teaches program instructions to rank a plurality of scripts based on the historic user context data; program instructions to allocate the scripts to the plurality of cells based on the ranking of the scripts [paras 0050-0051 disclose ranking applications and displaying the applications on panels, e.g. cells, based on the ranking].
It would have been obvious to one of ordinary skill in art, having the teachings of White and Celebisoy before him before the effective filing date of the claimed invention, to modify the selectively displaying of content on a multidimensional icon based on context data as disclosed by White to include the selectively displaying of content based on a ranking of content as taught by Celebisoy in order to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a content may be displayed on a multidimensional icon based on a ranking of context data to display content in a compact and efficient manner [Celebisoy, para 0003].
However, White does not explicitly teach that the multi-dimensional icon is new.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].
It would have been obvious to one of ordinary skill in art, having the teachings of White, Celebisoy, and Falchuk before him before the effective filing date of the claimed invention, to modify the invention as disclosed by White and Celebisoy to include the functionality as taught by Falchuk in order to obtain a system in which a new 3D shape may be created based on interaction logs. 


In reference to claim 17, White, Celebisoy, and Falchuk teach the invention of claim 16 above.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches program instructions to display the multi-dimensional icon to a user [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; an example of a geometric structure is a cube];
program instructions to identify a user-initiated gesture associated with a cell of the multi-dimensional icon; and program instructions to modify a display of information in the cell of the multi-dimensional icon based on the user-initiated gesture [Fig. 3, para 0044 discloses using a user input to manipulate a particular side of a cube to interact with content].

In reference to claim 18, White, Celebisoy, and Falchuk teach the invention of claim 16 above.
White further teaches program instructions to update the historic user context data based on the identified user-initiated gesture, thereby generating updated context data [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated]; and
program instructions to modify the multi-dimensional icon based on the updated context data, thereby generating an updated multi-dimensional icon [para 0008, 0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; para 0066 discloses updating the cube of content; inherently, the interaction logs would be updated].
Falchuk further teaches a three-dimensional geometric structure different from the three-dimensional geometric structures of the new multi-dimensional icon [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs].

In reference to claim 19, White, Celebisoy, and Falchuk teach the invention of claim 16 above.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
White further teaches determine an area available to the multi-dimensional icon within a graphical user interface layout, wherein creating the multi-dimensional icon is further based on the area available to the multidimensional icon [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose user interactions and types of application determining content of a multidimensional icon; the icon is displayed in an interface area].

In reference to claim 20, White, Celebisoy, and Falchuk teach the invention of claim 16 above.
Falchuk teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
the creating the multi-dimensional icon further comprises calculating ease-of-use indicators for a plurality of geometric structures based on the historic user context data, and the determining the three-dimensional geometric structure for the multi-dimensional icon is based on the ease-of-use indicators [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape adapts and changes to a new 3D shape to suit the user’s needs; para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content].

Response to Arguments
	In response to A.1., Examiner respectfully submits that the prior art teaches, “automatically determining, by the computing device, a number of sides for the new multi-dimensional icon to be created based on the interaction logs.” White teaches creating a 3D icon based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically] and a geometric structure with a number of sides [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically]. Falchuk further teaches automatically determining, by the computing device, a number of sides for the new multi-dimensional icon to be created [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user]. The combination of White’s creation of 3D icons based on interactions logs, the icons having a certain number of sides, and Falchuk’s automatically determining, by the computing device, a number of sides for the new multi-dimensional icon to be created based on the interaction logs.”
In response to A.2., Examiner respectfully submits that the prior art teaches, “automatically creating, by the computing device, the new multi-dimensional icon for the one or more target applications based on the interactions logs.” White teaches automatically creating, by the computing device, the new multi-dimensional icon for the one or more target applications based on the interactions logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon; an example of a geometric structure is a cube; the structure has a particular number of sides; para 0089 discloses that content on the faces are updated automatically]. The mappings provide examples in which a geometric icon is created automatically, using, for example, interaction history. Further, paragraph 0053 discloses cube interaction history and use of cube statistics in order to provide particular cubes of information; a database of information is discussed, e.g. logs. The current claim language states that an icon is automatically created; providing information to a particular aspect of a particular geometric icon constitutes creation of the icon. 
	In response to A.3., Examiner respectfully submits that Falchuk is analogous art. Both White and Falchuk provide systems in which multi-dimensional icons are created to facilitate a user. 
In response to A.4., Examiner respectfully submits that the prior art teaches creating a new multi-dimensional icon, as claimed. White clearly teaches the ability to create a multi-dimensional icon, as expressed above. However, White does not explicitly teach that the icon is new, in that, an icon is presented, and a new one is further created and presented. Falchuk further teaches that the multi-dimensional icon is new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user].
new [Figs. 4, 12, paras 0067, 0105 discloses that a 3D shape automatically adapts and changes to a new 3D shape to suit the user’s needs; para 0098 discloses that a shape may transform from one shape to another, to best suit a user]. White further teaches the multi-dimensional icon, three-dimensional geometric structures, automatically creating the multi-dimensional icon, and determining content to display based on the interaction logs [para 0008, 0050-0051, 0070, 0074-0075, Figs. 3-8, paras 0044-0050 disclose interactions of a user determining content of a multidimensional icon]. Falchuk further teaches calculating ease-of-use indicators for a plurality of three-dimensional geometric structures, wherein the ease-of-use indicators represent a degree of ease with which a user interacts with respective ones of the plurality of three-dimensional geometric structures based on the interaction logs, and the method further comprises selecting, by the computing device, the three-dimensional geometric structure from the plurality of three-dimensional geometric structures based on the ease-of-use indicators [para 0096 discloses modifying a 3D shape based on meeting or exceeding thresholds, e.g. ease-of-use indicators; para 0099-0104 discloses calculating a score, e.g. ease-of-use indicators, indicating which shape is best suited to a given user for given content]. Further, Falchuk, paragraph 0098, discloses transforming a shape of a 3D object to better suit a user’s needs. Clearly, Falchuk is able to provide geometric structures based on “ease of use indicators.” Combined with creation of icons using interactions logs of White, the prior art teaches the limitations of claim 7.
In response to C.1., Examiner respectfully submits that the prior art teaches to calculate ease-of-use indicators for the same reasons as provided in the response to B., above.
In response to C.2., Examiner respectfully submits that Falchuk is analogous art. Both White and Falchuk provide systems in which multi-dimensional icons are created to facilitate a user. 

In response to D.2., Examiner respectfully submits that Falchuk is analogous art. Both White and Falchuk provide systems in which multi-dimensional icons are created to facilitate a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173